Citation Nr: 1542629	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  09-32 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a right wrist and elbow injury.

2.  Entitlement to service connection for carpal tunnel syndrome and peripheral neuropathy of the right upper extremity. 

3.  Entitlement to service connection for carpal tunnel syndrome and peripheral neuropathy of the left upper extremity. 

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for left ear hearing loss disability. 

8.  Entitlement to service connection for right ear hearing loss disability.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to an initial rating in excess of 10 percent for left tibial stress fracture and left knee strain with degenerative changes prior to September 23, 2014, and in excess of 20 percent from September 23, 2014 for left knee degenerative joint disease (claimed as shin splints, tendonitis, and peritonitis of the anterior tibial compartment of the left lower extremity), previously rated as left tibial stress fracture and left knee strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal was subsequently transferred to the Montgomery, Alabama RO. 

In February 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

In July 2014, the Board remanded the appeal for development of the record.

The issue of entitlement to service connection for residuals of a right wrist and elbow injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Carpal tunnel syndrome and peripheral neuropathy of the upper extremities were not incurred in service or within one year of separation, and are unrelated to service.

2.  Peripheral neuropathy of the lower extremities was not incurred in service or within one year of separation, and is unrelated to service.

3.  A low back disability was not incurred in service, and degenerative disc disease was not manifest within one year of separation; a low back disability is unrelated to service.

4.  Left ear hearing loss disability was not manifest in service or within one year of separation, and is unrelated to service.

5.  The Veteran does not have a right ear hearing loss disability for VA compensation purposes.

6.  Tinnitus was not manifest in service or within one year of separation, and is unrelated to service.

7.  For the period prior to September 23, 2014, left tibial stress fracture and left knee strain with degenerative changes was manifested by pain, with flexion limited to 125 degrees and full extension.

8.  For the period from September 23, 2014, left knee degenerative joint disease is manifested by flexion limited to 100 degrees and full extension, with pain throughout the range of motion.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome and peripheral neuropathy of the upper extremities were not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  A low back disability not incurred in or aggravated by service, and degenerative disc disease may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  Left ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

5.  Right ear hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

6.  Tinnitus was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

7.  For the period prior to September 23, 2014, the criteria for an evaluation in excess of 10 percent for left tibial stress fracture and left knee strain with degenerative changes have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262, 5263 (2015).

8.  For the period from September 23, 2014, the criteria for an evaluation in excess of 20 percent for left knee degenerative joint disease have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5260, 5261, 5262, 5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Letters dated in April 2007 and January 2008 discussed the evidence and information necessary to support a claim of entitlement to service connection.  The Veteran was advised of the allocation of duties between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.

Subsequent notices advised the Veteran of the status of his appeal.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

The Board notes that this is a case in which the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left knee disability.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.

With respect to VA's duty to assist, service, VA, and private treatment records have been obtained and associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned acting VLJ, during which he presented oral argument in support of his appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were explained during the hearing and the undersigned sought to identify any outstanding evidence.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Service connection claims

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss and tinnitus) and arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

      
Carpal Tunnel Syndrome and Peripheral Neuropathy of the 
      Upper Extremities

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of carpal tunnel syndrome or neurological disability of the upper extremities.  On separation examination in March 1980, the Veteran's upper extremities were normal.  Neurological examination was also normal.  The Veteran denied neuritis and paralysis.  

A November 2007 report from Southlake Orthopedics indicates that the Veteran was seen as a new patient for a Worker's Compensation claim.  He stated his belief that he had carpal tunnel syndrome, noting that he was injured at work and that he had numbness in his right hand.  He reported that he had experienced problems with both hands for at least 14 years, and that symptoms had occurred gradually following an injury at work.  The physician noted that the Veteran had diabetes mellitus.  Following examination, the diagnosis was left carpal tunnel syndrome and right carpal tunnel syndrome with evidence of chronic denervation and neuropathy, as well as median nerve neuropathy.  Right carpal tunnel release was recommended.

On VA peripheral nerves examination in September 2014, the diagnosis was bilateral carpal tunnel syndrome.  The Veteran reported that he was diagnosed with carpal tunnel syndrome in 1993 and had undergone carpal tunnel release in 2004.  The examiner noted that the Veteran was diagnosed with diabetes in 2003 and that he also had taken vitamin B12 shots for the previous two to three years.  The examiner concluded that carpal tunnel syndrome was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She pointed out that the Veteran had been employed in construction and as an aircraft mechanic, and that the labor required for those occupations likely predisposed him to wrist pain, including strain, arthritis, and carpal tunnel syndrome.  She noted that carpal tunnel syndrome was diagnosed several years following service, and that it likely occurred as the result of post-military activities.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed carpal tunnel syndrome and peripheral neuropathy of the upper extremities.  While the post-service records include diagnoses of carpal tunnel syndrome and neuropathy, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Notably, on examination in September 2014, the examiner indicated that the Veteran had been employed in construction and as an aircraft mechanic, and that the labor required for those occupations likely predisposed him to wrist pain, including strain, arthritis, and carpal tunnel syndrome.  She noted that carpal tunnel syndrome was diagnosed several years following service, and that it likely occurred as the result of post-military activities.  Indeed, the record does not indicate a diagnosis of carpal tunnel syndrome until many years following service.  The Veteran himself has reported a diagnosis in 1993, which indicates that a substantial period elapsed between service and the diagnosis of carpal tunnel syndrome.  In assigning high probative value to the September 2014 opinion, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the September 2014 opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board additionally notes that although neuropathy was diagnosed by the private provider who evaluated the Veteran in November 2007, there is no competent evidence relating this diagnosis to service.  As noted, neurological examination was normal on separation examination in March 1980, and the first diagnosis of neuropathy dates to 2007.  In sum, the record demonstrates a remote, post-service onset of this claimed disability, and is devoid of any evidence supporting a finding that it is related to service.  

To the extent that the Veteran asserts that his current carpal tunnel syndrome and neuropathy are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed carpal tunnel syndrome or peripheral neuropathy of the upper extremities because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  As discussed, the September 2014 examiner considered the Veteran's documented history, but ultimately concluded that the carpal tunnel syndrome is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his carpal tunnel syndrome and peripheral neuropathy are related to service were found to be competent, credible and probative, they are still outweighed by the VA examiner's opinion, as the examiner (unlike the Veteran) has the requisite training needed to ascertain whether certain symptoms are attributable to a particular diagnosis.  As noted, the opinion was provided by a medical professional who reviewed the history and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of carpal tunnel syndrome and peripheral neuropathy, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

      Peripheral Neuropathy of the Lower Extremities

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of neurological disability of the lower extremities.  On separation examination in March 1980, the lower extremity and neurological examinations were normal.  At that time, the Veteran denied neuritis and paralysis.  

On VA examination in April 2012, the Veteran's history was reviewed.  The diagnosis was bilateral knee strain with degenerative changes.  

Peripheral neuropathy is noted in an October 2013 VA treatment record.  A May 2014 VA treatment record notes that diabetic foot examination revealed partially insensate feet.  

On VA peripheral nerves examination in September 2014, sensory examination of the lower extremities was normal.  The examiner concluded that peripheral neuropathy of the lower extremities was not related to service.  She noted a history of diabetes mellitus and B12 deficiency.  She indicated that the history of peripheral neuropathy associated with diabetes mellitus occurred following service and was not likely caused by or incurred during service.  

Having carefully reviewed the record pertaining to this claim, the Board has concluded that service connection is not warranted for peripheral neuropathy of the lower extremities.  While the post-service records include a diagnosis of peripheral neuropathy, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Notably, on examination in September 2014, the examiner determined that peripheral neuropathy of the lower extremities was not related to service, reasoning that the history of such was related to diabetes mellitus and vitamin B-12 deficiency, which  occurred after service.  In assigning high probative value to the September 2014 opinion, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the September 2014 opinion to be of greater probative value than the Veteran's statements.  See Prejean; Nieves-Rodriguez.  

To the extent that the Veteran asserts that his current peripheral neuropathy of the lower extremities is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed peripheral neuropathy of the lower extremities because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also See Jandreau.  As discussed, the September 2014 examiner considered the Veteran's documented history, but ultimately concluded that peripheral neuropathy of the lower extremities is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that peripheral neuropathy of the lower extremities is related to service were found to be competent, credible and probative, they are still outweighed by the VA examiner's opinion.  As noted, the opinion was provided by a medical professional who reviewed the history and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of carpal tunnel syndrome and peripheral neuropathy, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

      Low Back

Service treatment records reflect that the Veteran was seen in May 1977 complaining of back pain.  He reported that he had fallen the previous evening and hit his back on a cabinet.  Objectively, there was a small laceration.  The assessment was bruised tailbone.  On separation examination in March 1980, the Veteran's spine was normal.  He denied recurrent back pain.

A September 2004 work status report from the Veteran's workplace medical clinic indicates that the Veteran was injured in September 2004 when he moved fuel barrels at work and pulled his back.  The diagnosis was lumbar strain.

An August 2009 treatment record from Dr. C. indicates the Veteran's complaint of back pain.  X-rays revealed mild to moderate degenerative changes with normal alignment and no obvious acute abnormality.  The assessment was back pain, most likely secondary to degenerative joint disease.  

An October 2010 VA treatment record notes the Veteran's report of injuring his back during service when he fell in the bathroom and his back against the corner of a countertop.  

The report of a December 2010 VA MRI indicates an impression of degenerative disc disease and mild neuroforaminal narrowing.  Disc bulges were noted at various levels of the lumbosacral spine, as well as bilateral facet degenerative joint disease.

In March 2011, the Veteran reported that he injured his back when he fell against the corner of a table during service.  

On VA examination in April 2012, the examiner indicated a diagnosis of lumbar spine degenerative disc disease.  Following examination and review of the record, the examiner concluded that the claimed condition as less likely than not incurred in or caused by the claimed in-service injury.  He acknowledged that service treatment records documented one episode of a bruised tailbone after a fall, but that there was no documented evidence of chronic back pain during service.  He pointed out that the Veteran was seen following a work-related injury in 2004, and that back problems continued after this incident.    

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed back disability.  While there was one incident of treatment during service, and post-service records include diagnoses referable to the Veteran's spine, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident therein.  Notably, on examination in April 2012, the examiner acknowledged the in-service treatment but ultimately concluded that the claimed condition was not related to service.  Rather, he pointed out that the Veteran was seen following a 2004 work injury and that his back problems continued from that time.  In assigning high probative value to the September 2014 opinion, the Board notes that the examiner had the claims file for review and specifically discussed evidence contained in the claims file.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that she misstated any relevant fact.  The Board thus finds the September 2014 opinion to be of greater probative value than the Veteran's statements.  See Prejean; Nieves-Rodriguez.  

To the extent that the Veteran asserts that his current lumbar spine disability is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed lumbar spine degenerative disc disease because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  As discussed, the April 2012 examiner considered the Veteran's documented history, but ultimately concluded that the low back disability is not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his low back disability is related to service were found to be competent, credible and probative, they are still outweighed by the VA examiner's opinion.  As noted, the opinion was provided by a medical professional who reviewed the history and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of degenerative disc disease, the preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

      
Hearing Loss Disability and Tinnitus

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

On enlistment examination in March 1976, audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
5
LEFT
30
25
20
25
15

The summary of defects and diagnoses did not include any pertaining to hearing loss.  The Veteran was deemed qualified for service.  

On flight physical examination in September 1977, audiological testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
15
LEFT
15
15
5
10
10

On separation physical in March 1980, audiological testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

At that time, the Veteran denied ear trouble and hearing loss.  The Veteran was deemed qualified for release from active duty. 

On VA audiological examination in April 2008, the Veteran's history was reviewed.  He reported that his hearing began to decrease between 1988 and 1992, and stated that he could not relate hearing loss to any specific incident or accident, but that it came on gradually.  He related that during service, he was exposed to helicopter engine noise and rifle fire, with and without hearing protection.  He indicated that his civilian occupational noise exposure included working as an aircraft mechanic from 1982 to the present, with and without hearing protection.  He also stated that recreational activities included hunting and working with power tools and lawn equipment, without hearing protection.  The Veteran also reported tinnitus for the previous two to three years that he could not relate to any specific incident or accident.  Audiometric testing revealed the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30
LEFT
25
20
25
50
50

Speech recognition scores were 100 percent for the right ear and 96 percent for the left.  The examiner noted that on enlistment examination in 1976, right ear hearing acuity was within normal limits and that there was decreased hearing in the left ear.  He indicated that the March 1980 separation examination revealed hearing within normal limits bilaterally.  He concluded that since the Veteran was discharged with normal hearing and that since tinnitus began only two to three years previously, military noise exposure had not caused or resulted in hearing loss or tinnitus.

Having carefully reviewed the foregoing evidence, the Board concludes that service connection is not warranted for right ear hearing loss disability.  In this regard, the Board observes that at no point during or since service has the Veteran had puretone thresholds on the right that are 40 or greater in any relevant frequency, or 26 or greater in three or more relevant frequencies, or speech recognition scores less than 94 percent.  As noted, VA regulations require that hearing loss be reported at a certain level before it will be considered a disability for compensation purposes.  In this case, neither the records pertaining to the Veteran's service period nor those subsequent to service demonstrate that the Veteran has ever had right ear hearing loss disability as defined by VA regulations.  

The Board acknowledges the Veteran's report that he was exposed to acoustic trauma during service and that he has experienced a decrease in hearing acuity.  However, in the absence of proof of a present disability as defined by VA regulations, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  Accordingly, the claim of entitlement to service connection for right ear hearing loss disability must regrettably be denied.  

The Board has also concluded that service connection is not warranted for left ear hearing loss disability or tinnitus.  While the evidence reveals that the Veteran has left ear hearing loss disability and has reported tinnitus, the most competent and probative evidence of record does not etiologically link either disability to service or any incident therein.  Rather, while puretone thresholds were elevated on enlistment examination in 1976, left ear hearing acuity was within normal limits on flight physical examination in 1977 and on separation examination in 1980.  Moreover, the Veteran did not specifically complain of hearing difficulty during service, to include at separation.  The first indication of left ear hearing loss and tinnitus dates to many years following service.  During the 2008 examination, he reported onset of tinnitus only two to three years previously.  The examiner determined that the current left ear hearing loss and tinnitus are not related to service.  He provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  

In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinion to be of greater probative value than the Veteran's unsupported statements.     

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  The Veteran's lay statements were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate. 

To the extent that the Veteran asserts that his current left ear hearing loss and tinnitus are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington.  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability and tinnitus because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker; see also Jandreau.  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the current hearing loss and tinnitus are not related to service.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his hearing loss and tinnitus are related to service were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of left ear hearing loss and tinnitus, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert; 38 C.F.R. § 3.102 (2015). 

Increased Ratings: Evaluation of Left Knee and Tibial Fracture

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ankylosis of the knee warrants a 30 percent evaluation if it is favorable at full extension or in slight flexion between zero and 10 degrees.  It warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 10 percent evaluation is assigned where there is slight impairment.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of the tibia and fibula warrants a 10 percent evaluation where there is slight knee or ankle disability.  A 20 percent evaluation is warranted where there is moderate knee or ankle disability.  A 30 percent evaluation is assignable where there is malunion with marked knee or ankle disability.  A 40 percent evaluation is warranted where there is nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In June 2008, the RO granted service connection for a left tibial stress fracture and assigned a noncompensable evaluation, effective March 15, 2007, the date of receipt of the Veteran's claim.  This disability was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.

An August 2009 treatment record from Dr. C. indicates the Veteran's complaint of pain in his left leg.  He stated that prolonged periods of sitting or lying caused stiffness and pain.  X-rays showed evidence of an old stress fracture with callous formation.  

On VA examination in August 2009, the Veteran's history was reviewed.  He reported that his work required him to be on his feet some of the time.  He noted that standing for 45 minutes caused aching pain in the region of the upper tibia.  Physical examination revealed no irregularities of the left lower leg.  The Veteran's gain was not antalgic.  There were no visible changes or atrophy.  There was some tenderness on palpation of the upper tibia.  The diagnosis was stress fractures of the left lower leg with intermittent moderate discomfort.  

On VA examination in July 2011, the Veteran's history was reviewed.  He reported that he was able to walk only 10 minutes before he experienced discomfort in his knees and at the proximal left tibia.  He denied flare-ups.  Physical examination revealed a slightly antalgic gait.  The Veteran used a left knee brace.  There was no muscle atrophy of the left leg.  Palpation of the upper medial left tibia revealed some increased diameter of the tibia and tenderness.  Left knee range of motion was from zero to 125 degrees.  There was an obvious patella grind and pain with motion of the knee and to palpation of the patella.  The diagnosis was stress fracture of the proximal tibia with persistent symptoms of moderate discomfort, and patellofemoral syndrome.  

In September 2011, the RO granted an increase to 10 percent for left tibial stress fracture under DC 5262, effective March 15, 2007.  

On VA examination in April 2012, the Veteran's history was reviewed.  The diagnosis was bilateral knee strain with degenerative changes.  The Veteran reported daily moderate bilateral knee pain aggravated by stairs.  Range of motion testing revealed extension to zero degrees with pain at zero degrees, and flexion to 135 degrees with pain at zero degrees.  Following repetitive motion testing, range of motion was from zero degrees of extension to 135 degrees of flexion.  The examiner indicated that there was no functional loss or functional impairment of the knee or lower leg.  Muscle strength testing was 5/5.  There was no instability or subluxation/dislocation.  The examiner noted a history of medial tibial stress syndrome, or shin splints.  

In October 2012, the RO granted service connection for bilateral knee strain.  In light of the previously service-connected tibial fracture residuals, the RO explained that the evaluation of left knee strain with degenerative changes was included with the evaluation of 10 percent for left tibial stress fracture, and that evaluation of left tibial stress fracture and left knee strain with degenerative changes was continued as 10 percent disabling.  This newly characterized disability was evaluated pursuant to DC 5260.

An additional VA examination was conducted in September 2014.  The Veteran reported daily moderate to severe throbbing pain.  He endorsed flare-ups, stating that his pain was worse with stair use or climbing hills.  Range of motion testing revealed 100 degrees of flexion with pain at zero degrees, and full extension to zero degrees with pain at zero degrees.  Following repetitive motion, flexion was to 100 degrees and extension was to zero degrees.  Muscle strength was 5/5, and there was no instability.  The examiner noted a history of medial tibial stress syndrome, or shin splints.  He indicated that the Veteran regularly used a brace.  

In February 2015, the RO granted service connection for left knee degenerative joint disease, noting that this disability had been claimed as shin splints, tendonitis, and peritonitis of the anterior tibial compartment of the left lower extremity; and had been previously rated as left tibial stress fracture and left knee strain with degenerative changes.  A 20 percent evaluation was assigned pursuant to DC 5260-5262 from September 23, 2014, the date of the most recent VA examination.

Having reviewed the evidence pertaining to this claim, the Board concludes that for the period prior to September 23, 2014, the currently assigned 10 percent rating is appropriate.  In this regard, the evidence reflects that the Veteran did not have impairment of the left knee that was more than slight during this period.  Rather, he had full extension and flexion limited, at worst, to 125 degrees.  He did not have limitation of motion that would warrant a higher evaluation during this period, nor did his left knee disability manifest instability that would warrant assignment of a separate evaluation.  A higher evaluation requires evidence of impairment of the tibia and fibula productive of moderate knee or ankle disability, or flexion of the knee limited to 30 degrees or extension limited to 15 degrees.  Such is not shown by the evidence of record.  

For the period from September 23, 2014, the Board has concluded that an evaluation in excess of 20 percent is not warranted.  This current evaluation contemplates impairment of the tibia and fibula with moderate knee or ankle impairment.  A higher evaluation requires evidence of malunion with marked knee or ankle disability, limitation of flexion to 15 degrees, or limitation of extension to 20 degrees.  Such is not shown by the record.  Rather, the Veteran had 100 degrees of flexion on examination in September 2014, and had no instability.  Thus, the record supports the conclusion that the currently assigned 20 percent evaluation for this period is appropriate.  

The Board has also considered whether separate compensable evaluations might apply under the other various criteria for evaluation of knee disability and result in a higher evaluation; however, there is no ankylosis (DC 5256) or significant cartilage involvement (DCs 5258 and 5259).  Moreover, there is no compensable limitation of extension or instability that might be separately evaluated.  

The Board accepts that the Veteran has experienced functional impairment, pain, and pain on motion.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible and has considered the functional impact of the Veteran's pain.  Nevertheless, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for higher evaluations under diagnostic codes pertinent to the knee when considering such factors as pain, weakness, and incoordination.  In essence, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations currently assigned are appropriate.

	Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, he has pain, tenderness, and limitation of motion.  The knee disability rating categories by their general nature contemplates any possible knee symptomatology; therefore, it cannot be said to not contemplate this Veteran's symptoms.  There is also no indication of a combined effect of service-connected disabilities which is exceptional and not captured by scheduler evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)

In short, there is nothing in the record to indicate that the Veteran's left knee disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the record does not suggest, and the Veteran has not specifically asserted, that his service-connected disability is of sufficient severity to preclude employment.  Consequently, this case does not raise a claim for a total disability evaluation based upon individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  



 

ORDER

Entitlement to service connection for carpal tunnel syndrome and peripheral neuropathy of the upper extremities is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for left ear hearing loss disability is denied.

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for left tibial stress fracture and left knee strain with degenerative changes prior to September 23, 2014, and in excess of 20 percent from September 23, 2014 for left knee degenerative joint disease (claimed as shin splints, tendonitis, and peritonitis of the anterior tibial compartment of the left lower extremity), previously rated as left tibial stress fracture and left knee strain with degenerative changes, is denied.


REMAND

Service treatment records reflect that on enlistment examination in March 1976, the Veteran endorsed broken bones.  He indicated that he had sustained a fractured right forearm in 1974.  He was seen in May 1979 for complaints of pain in his right elbow and wrist.  The provider noted "overwork" and prescribed light duty.  On separation examination in March 1980, musculoskeletal examination was normal.  At that time, the Veteran denied arthritis, deformity, and lameness.  While he endorsed fractures and reported having experienced broken arms, the examiner noted that those incidents occurred prior to service and were not considered disabling.  

On VA examination in September 2014, right wrist strain was diagnosed.  The Veteran reported that he was diagnosed with tendonitis of the right wrist while on active duty.  He also gave a history of a right wrist fracture prior to service.  The examiner concluded that right wrist strain likely occurred as an injury prior to active duty.  This conclusion by the examiner raises the question of whether a right wrist disability preexisted service, and if so, whether such was aggravated by service.  This question must be addressed by the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the September 2014 VA examination, and provide her with access to the Veteran's electronic record.  If the September 2014 examiner is unavailable, the request should be forwarded to a similarly qualified clinician.  If it is determined that an additional examination is required, such should be scheduled.

The examiner should be asked to review the record as well as her September 2014 report, and address the following questions:

Whether any currently present right wrist or elbow disability clearly and unmistakably preexisted service. 

With respect to any right wrist or elbow disability that the examiner concludes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether there is clear and unmistakable evidence that the pre-existing disability DID NOT increase in severity beyond its natural progression during active duty (i.e., the disability was not aggravated by service). 

In providing answers to the above inquiry, the examiner should be advised that aggravation means a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms.

With respect to any right wrist or elbow disability that the examiner concludes did not clearly and unmistakably preexist service, he should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to any disease or injury during service

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

All opinions must be supported by a complete rationale.

2.  Thereafter, review the examiner's report to ensure that it is responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.
 
3.  After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit requested on appeal is not granted to the appellant's satisfaction, the appellant and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


